FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers 26 July 2022 in which claims 1, 11, 14, and 20 were amended, claims 5-6, were canceled, and new claims 21-23 were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous objections or rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-2, 7, 9, 11-14, 18, and 20-23 are under prosecution.
3.	This Office Action includes new objections and new rejections necessitated by the amendments.
Claim Interpretation
4.	The claims are subject to the following interpretation:
A.	It is reiterated from the previous Office Action that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.
While the claims are draw to a “gene sequencing chip,” it is noted that none of the claims include any structural elements referring to either genes, DNA, nucleotides, nor any other elements related to any biological molecules whatsoever.  Therefore, because the “gene sequencing chip” as claimed fails to include any structural elements indicating what or how the chip relates to gene sequencing, the claimed “gene sequencing” is interpreted solely as an intended use of the claimed chip.
	B.	Claim 1 (upon which claims 2, 5-7, 9, 11-14, 18, and 20 depend) recites both a second electrode” as well as “second electrodes,” and does not define any additional “first” electrodes.  Therefore, all subsequent references to “the second electrode” are interpreted as referring to the second electrode electrically connected to the graphene oxide layer detailed in claim 1. 

	C.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

D.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
I.	A first or second “circuit board configured to…” in claim 18; and 
II.	A sidewall “configured to define…” in claim 20.
While these terms invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as the specification provides no limiting structure for performing the claimed function, and equivalents thereof.
If Applicant does intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: present a sufficient showing that the specification recites a limiting structure to perform the claimed function so as to clearly require interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
6.	Claims 14 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	This is a new matter rejection necessitated by the amendments.
A.	Claim 14 is amended to recite a sidewall “facing” the second surface.  Applicant has provided no specific support for this amendment, other than a reference to Figure 7.
However, a review of the specification yields no teaching or suggestion of anything “facing” anything else. In addition, Figure 7 does not show any sidewalls.  Sidewall 192  of Figure 6 is show perpendicular to the surfaced of second substrate 180, but not “facing” it.  Thus, the amendments constitute new matter. 
B.	New claim 23 recites a third electrode on the first surface and located at a side of the first substrate “opposite” to the first and second electrodes. Applicant has provided no specific support for this amendment, other than a reference to Figure 7.
However, a review of the specification yields no teaching or suggestion of the third electrode on a side “opposite” the electrodes  (e.g., underneath the substrate, wherein the electrodes are on top of the substrate, as depicted in Figure 6). In addition, while Figure 7shows third electrodes 160, Figure 7 does not show the first and/or second electrodes, and thus does not show any relationship between third electrodes 160, the first surface, and the first and second electrodes.  Thus, the amendments constitute new matter.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 21 are each indefinite in the recitation “the recessed portion,”  which lacks antecedent basis in the previous recitation of “at least one recessed portion.”
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-2, 7, 9, 13, and 123 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PCT International Patent Application Publication No. WO 2016/019381 A1, published 4 February 2016; citations are from the National Stage (U.S. Patent Application Publication No. US 2017/0234861 A1, Shachar (U.S. Patent Application Publication No. US 2016/0128553, A1 published 18 August 2016), and Savoy et al (U.S. Patent Application Publication No. US 2012/0178199 A1, published 12 July 2012).
It is noted that the courts have stated “[A] prior art reference must be considered in its entirety, i.e., as a whole” W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983) (see MPEP 2141.02 VI).  Thus, while the rejections listed below present a modified interpretation of the teachings of the previously cited art solely for the purpose of clarity, the rejections of the claims are maintained over the prior art of record.  
	Regarding claim 1, Chen teaches a field effect transistor (Abstract) device comprising a DNA chip comprising a substrate, including non-conducive substrates (e.g., silicon dioxide or aluminum oxide; paragraph 0057), having a first (i.e., top) surface (paragraph 0011) and further comprising a layer of graphene oxide in a recessed region formed by two electrodes (i.e., a source and a drain; paragraph 0057), wherein the electrodes comprise contact regions on opposite sides of the recessed region and are in electrical contact with the graphene oxide layer (Figure 1, Example 1, and paragraphs 0038-0040, 0068, and 0075).  Chen et al further teach a sample is received in the recessed portion (i.e., between the source and drain electrodes; Figure 1), and that the source and drain electrodes are configured to detect resistance (paragraph 0059-0061).  Chen et al also teach the chip has the added advantage of achieving highly sensitive detection of biomolecules (paragraph 0038).  Thus, Chen et al teach the known techniques discussed above.
	Chen et al do not specifically teach the sidewall components as defined by the claim, a third electrode, or an array of recessed portions.
However, Shachar teaches an apparatus for gene (i.e., DNA) sequencing (paragraph 0157) comprising an array of field effect transistors (paragraph 0018).  Each transistor resides in a recessed portion of a substrate formed by the substrate, in the form of the combination of substrate 24 and base 18, wherein base 18 forms the claimed first (i.e., upper) surface.  Shachar also teaches non-conductive substrates (paragraph 0117), and that each transistor further comprises two opposing electrodes (i.e., source 22 and drain 23) having graphene therebetween (paragraphs 0115-0117 and Figures 2 and 4).  Base 18 forms the claimed sidewalls.  Because there is an array of transistors with each transistor having the electrically connected graphene layer and because each transistor resides in a recessed portion, the array comprises a plurality of recessed portions with a one-to-one correspondence of layers with the recessed portions.  Shachar also teaches the sample (i.e., analyte 28) is received in the recessed portion (paragraph 0118) and that the chip device comprises a third electrode, in the form of a gate acting as a counter electrode (paragraph 0118), which is electrically connected to the other electrodes as it is a gate of the transistor.  Shachar also teaches the chips (paragraph 0041) have the added advantage of performing sequencing with real-time data processing (paragraph 0157).  Thus, Shachar teaches the known techniques discussed above.
While Chen et al teach a back gate (paragraph 0082) and while Shachar teaches a gate electrode (paragraph 0118), neither Chen et al nor Shachar teaches the third electrode is connected with all of the second electrodes in a row of recessed portions (i.e., transistors).
However, Savoy et al teach a multiplex detection array chip (paragraph 0025) comprising an array of sensor devices organized into rows and columns, wherein each sensor device comprises a source (i.e., first) electrode, a drain (i.e., second) electrode, and a gate (i.e., third) electrode (Figure 1 and paragraph 0023).  Savoy et al further teach each second (e.g., drain) electrode of a row (i.e., column) is electrically connected to the same gate electrode 105 (paragraph 0023).  Savoy et al also teach the substrate is an insulating wafer, and that an insulating layer “may” be deposited if the substrate is conducting or semiconducting (paragraph 0026).  Thus, it would have been obvious that in the case of an insulating substrate, which is taught by Chen et al (paragraph 0057), Sachar (paragraph 0117), and Savoy et al (paragraph 0026), no additional insulating layer is required. 
It is further noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Savoy et al that the insulating layer may be present encompasses the alternate embodiment wherein the insulating layer is not present.   
Savoy et al also teach  the chip has the added advantage of allowing multiplex detection (Abstract).  Thus, Savoy et al teach the known techniques discussed above.
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claim (e.g., gene sequencing) fail to define additional structural elements of the claimed chip.  Because the cited art teaches the structural elements of the claim, the claim is obvious.  
It is also noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, arranging the recessed areas in rows and columns merely represents an obvious rearrangement of the structures of the cited prior art.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Chen et al, Shachar, and Savoy et al to arrive at the instantly claimed chip with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a chip having the added advantages of:
 A. 	Achieving highly sensitive detection of biomolecules as explicitly taught by Chen et al (paragraph 0038)
B. 	Performing sequencing with real-time data processing as explicitly taught by Shachar (paragraph 0157); and
C. 	Allowing multiplex detection as explicitly taught by Savoy et al Abstract). 
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in structural useful for detection of nucleic acids.
Regarding claim 2, the chip of claim 1 is discussed above.  Chen et al teach the first electrode and the second electrode (i.e., the source and drain) are not in direct contact (Figure 1), as does Shachar (Figure 4) and Savoy et al (Figure 1).  
Regarding claim 7, the chip of claim 1 is discussed above. Shachar teaches the electrodes form a fluidic channel, in the form of the space containing electrolytic medium 28, wherein one dimension of the channel is 7 micrometers (paragraph 0118 and Figure 4); thus, the channel has microscale dimensions.  Shachar also teaches the electrodes are scalable to micrometers (paragraph 0114), and Savoy et al also teach the recessed areas (i.e., the wells comprising the electrodes; paragraph 0042) in which the electrodes are disposed are 90 microns in depths (paragraph 0045) ; thus, it would have been obvious to have microchannel dimensions.
It is also noted that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).”  See MPEP 2144.04, IVA. 
Thus, scaling the channels to be microchannels is obvious.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 9, the chip of claim 1 is discussed above.  Shachar teaches an array of recessed sensors (paragraph 0018).  Savoy et al teach the sensors are organized into rows and columns, wherein each sensor device comprises a source (i.e., first) electrode, a drain (i.e., second) electrode, and a gate (i.e., third) electrode (Figure 1 and paragraph 0023).  Savoy et al further teach all of the first (i.e., source) electrodes in a column are shared because all sensor devices share a source electrode (paragraph 0023).
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, arrangement of the recessed areas into an array merely represents an obvious rearrangement of the structures of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 13, the device of claim 1 is discussed above.  Shachar teaches the chip further comprises a second substrate, in the form of base 26, which has a first surface (i.e., the bottom) which is opposite the first (i.e., top) surface of first substrate 24, thereby forming a cell, in the form of the space between the two surfaces wherein the first and second substrates are opposite each other (e.g., Figure 4 and paragraphs 0117-0119).  Savoy et al also teach a second (i.e., bottom) surface on a second substrate, in the form of a microfluidic cover plate (paragraph 0034), which is opposite the first substrate 107 (Figure 2f and paragraph 0045).
Regarding claim 23, the chip of claim 1 is discussed above.   Savoy et al teach third electrode 105 is on the first surface (i.e., the top surface of substrate 107; paragraph 0023 and Figure 3A).  Because the first and second electrodes are perpendicular to the flow channel (i.e., environment 123; Figure 1 and paragraphs 0023-0025), the side having the third electrode is opposite the first and second electrodes (compare also Figure 1 of Savoy et al with Figure 7 of the instant specification). 
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any arrangement of the claimed electrodes merely represents an obvious rearrangement of the structures of the cited prior art, in particular in view of an alternative viewing of Figure 3A of Savoy, wherein third electrode 105 is on the bottom of substrate 106, the top of which would have the first and second electrodes.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  






12.	Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PCT International Patent Application Publication No. WO 2016/019381 A1, published 4 February 2016; citations are from the National Stage (U.S. Patent Application Publication No. US 2017/0234861 A1, Shachar (U.S. Patent Application Publication No. US 2016/0128553, A1 published 18 August 2016), and Savoy et al (U.S. Patent Application Publication No. US 2012/0178199 A1, published 12 July 2012) as applied to claim 1 above, and further in view of Kageyama (U.S. Patent Application Publication No. US 2011/0108838 A1, published 12 May 2011).
It is noted that while claim 7 has been rejected as described above, the claim is also obvious using the interpretation outlined below. 
Regarding claims 7 and 11-12, the chip of claim 1 is discussed above in Section 11.
While Savoy et al teach a multiples detection array chip (paragraph 0025) comprising an array of sensor devices organized into rows and columns, wherein each sensor device comprises a source (i.e., first) electrode, a drain (i.e., second) electrode, and a gate (i.e., third) electrode (Figure 1 and paragraph 0023), and while Savoy et al further teach each second (e.g., drain) electrode of a row (i.e., column) is electrically connected to the same gate electrode 105 (paragraph 0023), none of the cited references teaches the claim micro-holes.
However, Kageyama teaches field effect transistors (i.e., FETs) mounted on circuit boards wherein the substrate, in the form of a circuit board, has a via hole therethrough which electrically connects a common electrode to the FET (i.e., claim 11; paragraph 0217).  Kageyama also teaches holes having diameters of 50 micrometers (paragraph 0142), which is in the range of claim 7.  Thus, Kageyama teaches the known techniques discussed above.
It is also reiterated that the courts have held that:
A.	Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device
B.	Where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists; and
C.	Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious change in scaling and/or an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Kageyama with the chip of Chen et al, Shachar, and Savoy et al to arrive at the instantly claimed chip with a reasonable expectation of success.  It would have been obvious to the ordinary artisan that the known techniques of Kageyama could have been applied to the chip of Chen et al, Shachar, and Savoy et al with predictable results because the known techniques of Kageyama predictably result in a reliable connection of the shared electrode to the second electrodes.
Regarding claim 12, the chip of claim 11 is discussed above.  Savoy et al teach the shared (i.e., gate) electrode 105 is on the first (i.e., top) surface (i.e., base 107; paragraph 0041 and Figure 3A).
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, arranging the third electrode on the first substrate merely represents an obvious rearrangement of the structures of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
13.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PCT International Patent Application Publication No. WO 2016/019381 A1, published 4 February 2016; citations are from the National Stage (U.S. Patent Application Publication No. US 2017/0234861 A1, Shachar (U.S. Patent Application Publication No. US 2016/0128553, A1 published 18 August 2016), and Savoy et al (U.S. Patent Application Publication No. US 2012/0178199 A1, published 12 July 2012) as applied to claim 13 above, and further in view of McNeely et al (U.S. Patent No. 7,223,363 B2, issued 29 May 2007).
Regarding claim 14, the chip of claim 13 is discussed above in Section 11. 
Savoy et al teach the claimed second substrate (i.e., cover plate) comprises microfluidic channels that connect to the wells (i.e.  the recessed portions) and which are opposite (i.e., above) the recessed portions; paragraph 0045). Shachar teaches fluidic channels (paragraphs 0126-0127), and that there is a second base substrate, in the form the combinations of soft polymer layer 16 and non-conductive layer 15, which is on top of the electrodes (i.e., layers 12a, 13, and 12b; paragraph 0113) and thus forming a surface opposite the second surface of the cover of Savoy et al, as well as the claimed sidewall facing the second surface, in accordance with sidewall 192 Figure 6 of the instant specification.  
	None of the cited references teaches the remaining limitations of claim 14.
	However, McNeely et al teach fluidic devices comprising fluidic channels, wherein at least one channel is opposite to and in communication with at least one recessed portion (i.e., wells on a microarray substrate, in the form of a slide; Figures 2-3 and column 9, lines 60-67).  The devices further comprises a second substrate, in the form of circuitry layer 144 having flow channels therein, second base substrate, in the form of gasket 146, which forms a sidewall of the fluidic channel facing the second surface and defining the flow channel (e.g., Figure 26).  McNeely et al also teach the devices have the added advantage of providing a microfluidic interface that minimizes leakage or spillage (column 3, lines 40-45). 
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any arrangement merely represents an obvious rearrangement of the structures of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of McNeely et al with the chip of Chen et al, Shachar, and Savoy et al to arrive at the instantly claimed chip with a reasonable expectation of success. The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a chip having the added advantage of providing a microfluidic interface that minimizes leakage or spillage as explicitly taught by McNeely et al (column 3, lines 40-45).  In addition, it would have been obvious to the ordinary artisan that the known techniques of McNeely et al could have been applied to the chip of Chen et al, Shachar, and Savoy et al with predictable results because the known techniques of McNeely et al predictably result in reliable structures for forming fluidic channels.
14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PCT International Patent Application Publication No. WO 2016/019381 A1, published 4 February 2016; citations are from the National Stage (U.S. Patent Application Publication No. US 2017/0234861 A1, Shachar (U.S. Patent Application Publication No. US 2016/0128553, A1 published 18 August 2016), and Savoy et al (U.S. Patent Application Publication No. US 2012/0178199 A1, published 12 July 2012) as applied to claim 1 above, and further in view of Standing (U.S. Patent Application Publication No. US 2007/0164423 A1, published 19 July 2007).
	Regarding claim 18, the chip of claim 1 is discussed above in Section 11.
 	Shachar and Savoy et al each teach boards (paragraph 0157 and paragraph 0021, respectively).  Shachar teaches diving the electrodes (paragraph 0141) and detection with the electrodes (paragraphs 0007 and 0117); thus, it would have been obvious to drive one electrode and detect with the other.
None of the cited references teaches electrode has its own board.
 	However, Standing teaches chips (Abstract) comprising a fist board for sources (paragraph 0008) and a second board for drains (paragraph 0012), and that the arrangement has the added advantage of controlling the supply of power (paragraph 0047).  Thus, Standing teaches the known techniques discussed above.
It is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Thus, driving and detection merely describe an intended use with no additional structural limitations.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Standing with the chip of Chen et al, Shachar, and Savoy et al to arrive at the instantly claimed chip with a reasonable expectation of success. The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a chip having the added advantage of controlling the supplied power as explicitly taught by Standing (paragraph 0047).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Standing could have been applied to the chip of Chen et al, Shachar, and Savoy et al with predictable results because the known techniques of Standing predictably result in reliable structures for powering electrodes.
15.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (PCT International Patent Application Publication No. WO 2016/019381 A1, published 4 February 2016; citations are from the National Stage (U.S. Patent Application Publication No. US 2017/0234861 A1, Shachar (U.S. Patent Application Publication No. US 2016/0128553, A1 published 18 August 2016), and Savoy et al (U.S. Patent Application Publication No. US 2012/0178199 A1, published 12 July 2012) as applied to claim 1 above, and further in view of Hoffman (U.S. Patent Application Publication No. US 2017/0053908 A1, published 23 February 2007).
Regarding claim 20, the method of claim 1 is discussed above in Section 11.  
Shachar also teaches each transistor comprises a first base substrate 15, wherein the electrodes (i.e., layers 12a, 13, and 12b) are between the first base substrate and the substrate (Figure 1A and paragraph 0113).  Thus, it would have been obvious for the substrate described above for claim 1 (i.e., based on Figure 4) to further comprise the first base substrate 15, which places the electrodes between 15 and the first substrate.  
None of the cited references teaches the first and second (i.e. source and drain) electrodes extend to the recessed portion and are coated with the graphene oxide layer.
However, Hoffman teaches sensor chips (paragraph 0227) for DNA hybridization (Abstract) wherein source and drain electrodes protrude into recessed portions and are coated with an analyte sensitive area (paragraph 02526 and Figure 1T) comprising graphene (paragraph 0033).  Hoffman also teaches the devices have the added advantage of increased sensitivity and accuracy (paragraph 0017).
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Hoffman with the chip of Chen et al, Shachar, and Savoy et al to arrive at the instantly claimed chip with a reasonable expectation of success. The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a chip having the added advantage of increased sensitivity and accuracy as explicitly taught by Hoffman (paragraph 0017).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Hoffman could have been applied to the chip of Chen et al, Shachar, and Savoy et al with predictable results because the known techniques of Hoffman predictably result in reliable FET structures.
Regarding claim 21, the chip of claim 20 is discussed above.  Chen et al teach the first electrode and the second electrode (i.e., the source and drain) are on opposite sidewalls  (Figure 1), as does Shachar (Figure 4) and Savoy et al (Figure 1).  
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, arranging the electrodes for a desired shape of an orthographic projection merely represents an obvious rearrangement of the structures of the cited prior art.
It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 22, the chip of claim 20 is discussed above. Chen et al teach the base substrate has an insulation layer (Example 5 and Figure 1).  Shachar also teaches an insulation layer (paragraph 0118), as do Savoy et al (paragraph 0026; see also the dielectric layer in paragraph 0023).
It is also reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any arrangement of the insulating layer merely represents an obvious rearrangement of the structures of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Response to Arguments
16.	Applicant's arguments filed 26 July 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below
A.	Applicant’s comments on page 6 of the Remarks regarding a first electrode appear confusing, as Applicant appears to argue that the entirety of “ a first electrode and a second electrode…respectively” “defines” a first electrode.  The claim interpretation portion above merely notes that only one first electrode is claimed and while the claim recite “second electrodes,” only one second electrode is explicitly claimed.  In other words, the claim does not actually explicitly state that each recessed portion comprises a first electrode, a second electrode, and graphene oxide electrically connected to the respective first and second electrode of each recessed portion.
B.	With respect to Applicant’s arguments regarding “means,” as presented on pages 6-7 of the Remarks, it is merely reiterated from above that the recitation of generic elements (e.g., sidewalls, boards) followed by the language “configured to…’ is suggestive of means plus function language.  However, as noted above, the claims are not interpreted in this manner and are instead interpreted based on the teachings of the specification.
C.	Pages 7-8 of the Remarks refer to objections and rejections withdrawn in view of the amendments.
It is noted, however, that claims 7 and 21 are still each indefinite in the recitation “the recessed portion,”  which lacks antecedent basis in the previous recitation of “at least one recessed portion.”
D.	Applicant argues on pages  9-11 of the Remarks that Savoy et al teach separation by a dielectric layer.  Thus, Applicant argues Savoy et al individually.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it is noted that the claims require only electrical connection, not physical connection.  Thus, any gate electrode or counter electrode is considered “electrically” connected to the other electrodes.
In addition, as noted in the rejections above, it is the prior art of Shachar which teaches the chip device comprises a third electrode, in the form of a gate acting as a counter electrode (paragraph 0118), which is electrically connected to the other electrodes as it is a gate of the transistor.  
It is also reiterated from the rejections above that Savoy et al teach the substrate is an insulating wafer, and that an insulating layer “may” be deposited if the substrate is conducting or semiconducting (paragraph 0026).  Thus, it would have been obvious that in the case of an insulating substrate, which is taught by Chen et al (paragraph 0057), Sachar (paragraph 0117), and Savoy et al (paragraph 0026), no additional insulating layer is required. 
It is further reiterated that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Thus, the teaching of Savoy et al that the insulating layer may be present encompasses the alternate embodiment wherein the insulating layer is not present.   
E.	Page 12 of the Remarks merely refer to the new claims and request rejoinder of the withdrawn method claim.  Because no one of the claims are allowed, claim 17 is not rejoined.
Conclusion
                                                                                                                                                 
17.	No claim is allowed.
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634